Citation Nr: 1605305	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-42 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bronchitis to include as due to in-service meningitis illness, flu vaccines and lead exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) to include as due to in-service meningitis illness, flu vaccines and lead exposure.

3.  Entitlement to service connection for asthma to include as due to in-service meningitis illness, flu vaccines and lead exposure.

4.  Entitlement to service connection for heart disease to include coronary artery disease, to include as due to in-service meningitis illness, flu vaccines and lead exposure.

5.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder.

6.  Entitlement to service connection for a psychiatric disorder to include bipolar disorder, to include as due to in-service meningitis illness, flu vaccines and lead exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from August 1957 to July 1961, and from July 1964 to January 1966.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Denver, Colorado, which denied service connection for the claims on appeal.  Service connection for a psychiatric disorder was originally denied by a July 1995 rating decision.

The Veteran had a video hearing before the undersigned Veterans Law Judge in
March 2015.  A transcript of that proceeding has been associated with the
electronic claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions to develop the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In May 2015, the Board requested a Veterans Health Administration (VHA) expert medical opinion, which in September 2015 the VHA expert, a neurologist, subsequently provided.  The Veteran was afforded 60 days to respond to the VHA expert opinion, and in January 2016 the representative presented written argument.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bronchitis disability that is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is against finding that the Veteran has a chronic obstructive pulmonary disease (COPD) disability that is etiologically related to a disease, injury, or event which occurred in service.

3.  The preponderance of the evidence is against finding that the Veteran has an asthma disability that is etiologically related to a disease, injury, or event which occurred in service.

4.  The preponderance of the evidence is against finding that the Veteran has heart disease to include coronary artery disease that is etiologically related to a disease, injury, or event which occurred in service.

5.  Entitlement to service connection for a psychiatric disorder was denied in an unappealed July 1995 rating decision.
 
6.  Evidence received since the July 1995 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder; such evidence is not cumulative or redundant of evidence already of record.

7.  The preponderance of the evidence is against finding that the Veteran has a psychiatric disorder to include bipolar disorder that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  Service connection for a bronchitis disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for a chronic obstructive pulmonary disease (COPD disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3.  Service connection for an asthma disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

4.  Service connection for heart disease to include coronary artery disease disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

5.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  Service connection for a psychiatric disorder to include bipolar disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  New and Material Evidence

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder.  

A July 1995 rating decision denied service connection for a psychiatric disorder, citing that while the Veteran was diagnosed with dysthymic disorder during a June 1995 VA examination, there was no evidence to link the condition with service.  The Veteran did not appeal the denial.  As such, the decision is final.  

Since May 1979, the Veteran has submitted additional evidence and arguments that if presumed credible for purposes of reopening, show the possibility of a current psychiatric condition as related to his military service.  The Veteran claimed his psychiatric disorder is a result of in-service meningitis, lead exposure, and flu vaccination.  The Veteran appeared for a VA examination which commented on his psychological condition in August 2013.  Further, the Veteran testified during the March 2015 Board hearing about the nature and etiology of his psychiatric disorder.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a psychiatric disorder.  See 38 C.F.R. § 3.156(a).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, November 2008 and December 2008 VCAA letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations in June 1995, March 2009, and August 2013.  A VHA expert opinion was provided in September 2015.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Further, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1481.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

IV.  Facts and Analysis

In regard to the Veteran's claims for service connection for bronchitis, chronic obstructive pulmonary disease (COPD), asthma, heart disease to include coronary artery disease, and psychiatric illness, the Veteran has proposed several different theories of entitlement.  Those include as due to meningitis exposure, flu vaccination, lead exposure, and otherwise direct service connection.  The Board denies the claims, considering each theory of entitlement in turn, as reflected below.

Service Connection due to Meningitis

The service treatment records support that the Veteran suffered from acute aseptic meningitis which was diagnosed in December 1959 while the Veteran was serving in Africa.  The Veteran claims that he currently suffers from bronchitis, chronic obstructive pulmonary disease (COPD), asthma, heart disease to include coronary artery disease, and psychiatric illness because of his in-service meningitis illness.

Several VA examiners have found a negative nexus between the meningitis and the Veteran's current claimed illnesses.  In June 1995, a VA examiner noted the 1959 meningitis but stated that it yielded no physical residuals.  In March 2009, a VA examiner attributed the Veteran's bronchitis and breathing problems to his "long and heavy history of tobaccoism, over 100 + pack years."  In August 2013, a VA examiner opined that the Veteran's in-service meningitis was completely resolved and had no lasting residuals.

The Veteran appeared for a central nervous system and neuromuscular diseases VA examination in August 2013.  The Veteran reported that he has had difficulty with his speech, thought processes and decision-making.  However, the examiner found no evidence of this and noted that the Veteran worked in the financial aspect of the auto industry after service without difficulty and even after retirement has functioned well, doing small jobs to earn money.  The examiner stated that "from a neurologic standpoint after close questioning there seems to be no objective neurologic residual from his remote bout of aseptic meningitis of any sort.  All cognitive parameters are definitely well preserved."  The examiner found good mental clarity and found no deficits after conducting a complete neurological examination.  The examiner stated that the Veteran does not have depression, cognitive impairment or dementia, or any other mental health conditions attributable to a central nervous system disease or its treatment.

The August 2013 examiner noted that the Veteran's aseptic meningitis was viral in nature.  The examiner stated that once the illness was resolved, which occurred once the Veteran was discharged from the medical facility in Ethiopia which treated him for the meningitis in service, the viral infection was completely obliterated from his central nervous system.  The examiner explained that the meningitis resolved without any residual neurologic deficits leaving him totally asymptomatic in all respects.

A March 2015 letter from a nurse practitioner of the VAMC in Denver, Colorado, however, opined that the Veteran's in-service meningitis was probably bacterial in nature and caused recurrent problems including present COPD, bronchitis, and asthma. 

The Board then ordered a VHA expert neurologist opinion be conducted in light of the conflicting March 2015 opinion.  In September 2015 the neurologist stated that it is less likely as not that the bronchitis, COPD, asthma, and heart disease was caused, aggravated by or otherwise related to the meningitis.  The expert explained that because meningitis is an infectious or inflammatory disease of the brain, the only reasonable residual conditions that would be linked to it are neurological in nature, and none of these should apply if recovery is complete.  The expert explained that there is no rational medical reasoning that could link meningitis to pulmonary (bronchitis, asthma, COPD), and heart disease; and stated that these illnesses were likely linked to tobacco usage.  In regard to the March 2015 opinion, the expert stated his understanding that the opinion referred to speech and hearing problems, not pulmonary and heart issues.

The January 2016 appellate brief submitted by the Veteran argues that the March 2015 opinion does not relate to speech and hearing problems, and as such, the VHA opinion is inadequate.  Although the Board agrees with the representative that the March 2015 opinion does not appear to have been limited to just speech and hearing problems, the Board disagrees that this misreading renders the entire VHA expert's opinion inadequate.  To the contrary, the VHA expert's statement clearly outlines the medical basis for which the Veteran's meningitis is unlikely to be related to his current heart and pulmonary issues, and so is adequate.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for bronchitis, chronic obstructive pulmonary disease (COPD), asthma, heart disease to include coronary artery disease, and psychiatric illness as due to in-service meningitis.  The more competent, probative evidence of record does not establish this etiological link.

As stated, several VA examinations posit a negative nexus between the Veteran's claimed bronchitis, chronic obstructive pulmonary disease (COPD), asthma, heart disease to include coronary artery disease, and psychiatric illness, and his past meningitis.  In June 1995 and August 2013, VA examiners stressed that the meningitis had no lasting residuals.

The Board notes the sole evidence of record that points to a positive nexus, a March 2015 letter from a nurse practitioner who opined that the Veteran's in-service meningitis was probably bacterial in nature and caused recurrent problems including present COPD, bronchitis, and asthma.  However, the Board gives this opinion less weight.  The August 2013 VA examiner states that the meningitis is viral, which contradicts the March 2015 opinion which states it is bacterial, and the March 2015 opinions gives no explanation as to why it was bacterial, and no rationale to support why there is a link between his meningenitis and his current claimed disabilities.  The March 2015 letter is outweighed by the June 1995, March 2009, August 2013, and September 2015 VA and VHA opinions which found the meningitis caused no heart and pulmonary issues and state that the bronchitis and COPD are most likely related to tobaccoism.  

The Board notes that the Veteran himself, through his statements, is not competent to establish a connection between his bronchitis, chronic obstructive pulmonary disease (COPD), asthma, heart disease to include coronary artery disease, and psychiatric illness, and his past meningitis.  The Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more weight to the conclusions of the June 1995, March 2009, and August 2013 VA examiners and September 2015 VHA neurologist specialist who concluded that the Veteran's meningitis is unrelated to his claimed conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of bronchitis, chronic obstructive pulmonary disease (COPD), asthma, heart disease to include coronary artery disease, and psychiatric illness due to in-service meningitis, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Service Connection due to Flu Vaccine and Lead Exposure

By November 2008 statement the Veteran stated that he was exposed to "red lead" and was injected with four times the normal dosage of flu vaccine in service as an experiment.  He claims that he currently suffers from bronchitis, chronic obstructive pulmonary disease (COPD), asthma, heart disease to include coronary artery disease, and psychiatric illness due to the flu vaccines and lead exposure.

The Veteran was a radio dispatcher/ radioman while in service.  There is no evidence in the record that supports that the Veteran was exposed to lead or injected with an abnormal flu vaccination.  

During the March 2009 VA examination, the Veteran reported suffering from bronchitis in 1957 immediately after receiving four times the dosage of a flu shot.  However, he stated that he received the flu shot yearly going forward and never again had bronchitis as a result of the flu shot.  The examiner stated that the Veteran received the yearly flu vaccine without any reaction to the vaccine itself or any complication including bronchitis as a result of the vaccination.

In McClendon v. Nicholson, 20 Vet. App. 79   (2006), the United States Court of Appeals for Veterans Claims (the Court) held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  However, in this instance, there is no competent medical opinion of record asserting that the Veteran received an abnormal dosage of the flu shot or suffered lead exposure while in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), that current disabilities are due to flu vaccine or lead exposure are outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Thus, beyond the March 2009 examiner's opinion that the Veteran's in-service flu shot did not cause residuals problems, the Board finds that the criteria for obtaining a medical opinion or examination on the issue of service connection of bronchitis, chronic obstructive pulmonary disease (COPD), asthma, heart disease to include coronary artery disease, and psychiatric illness as due to in-service flu vaccine and lead exposure are not met, and that a remand for another examination or opinion or obtaining another VHA expert opinion is not necessary.  See Robinson v. Mansfield, 21 Vet. App. 545   (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McLendon.)

Upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claims for service connection of bronchitis, chronic obstructive pulmonary disease (COPD), asthma, heart disease to include coronary artery disease, and psychiatric illness due to in-service flu vaccination and/or lead exposure, and the benefit of the doubt doctrine is not for application.  See Gilbert, 1 Vet. App. 49; Ortiz, 274 F.3d 1361.  

Direct Service Connection

The Veteran contends that he suffers from bronchitis, Chronic Obstructive Pulmonary Disease (COPD), asthma, heart disease, and a psychiatric condition as due to his active service.  The record does not support that the etiology of these current claimed illnesses are linked to service for any other theory of entitlement other than those discussed above.

In regard to bronchitis, the Veteran's Service Treatment Records (STRs) support that the Veteran was treated for acute bronchitis in 1957.  He was noted to have responded to bed rest, penicillin and symptomatic therapy.  He returned to duty after four days.  The remainder of the STRs reveals no further reports of bronchitis and Veteran's separation examination does not note bronchitis.  After the 1957 note, the next note of the Veteran having bronchitis was in 1968, more than one year after separation from service. 

The Veteran appeared for a VA examination in March 2009.  The Veteran stated that he started smoking cigarettes at age 15 and smoked up to two packs daily until age 60.  The Veteran reported suffering from recurrent bronchitis once yearly.  The VA examiner opined that the bronchitis is less likely than not related to his service.  He stated that the bronchitis is more likely due to the Veteran's COPD as a result of 100+ pack yearly history of cigarette smoking and "long and heavy history of tobaccoism."  As such, there is no medical evidence to support that present bronchitis is etiologically related to service, and the March 2009 opinion reflects otherwise, stating that the bronchitis is more likely related to tobaccoism.

In regard to Chronic Obstructive Pulmonary Disease (COPD), the Veteran's STRs are absent for complaints of or treatment for COPD in service.  During the March 2009 VA examination, the Veteran reported that he was diagnosed with COPD in 1985, decades after separation from service.  Again, the examiner also stressed the Veteran's COPD is a result of his history of cigarette smoking and tobaccoism.  As such, there is no medical evidence to support that COPD is etiologically related to service, and the March 2009 opinion reflects otherwise, stating that the COPD is more likely related to tobaccoism.

In regard to asthma, during the March 2015 Board hearing, the Veteran stated that he suffered from and was treated for asthma in service.  However, the Veteran's STRs are absent for complaints of or treatment for asthma in service.  Further, the evidence, including VA treatment reports from Eastern Colorado HCS dating 1998 to 2010 and from Denver, Colorado VAMC dating 2010 to 2013, reveal no diagnosis of asthma within the pendency of the appeal.  While the Veteran uses inhalers, those appear to be used to treat residuals of COPD.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  Further, there is no medical evidence to support that any breathing trouble suffered by the Veteran is etiologically related to his service.

In regard to the Veteran's heart disease claim, the Veteran's STRs are absent for complaints of or treatment for heart disorder in service.  The record supports that the Veteran was diagnosed with CAD in 1992 and endured bypass surgery in 1998.   Notwithstanding the diagnosis of heart disease, there is no medical evidence to support that the heart disease had its onset or is otherwise related to service.

In regard to a psychiatric disorder, the Veteran's STRs are absent for complaints of or treatment for psychiatric disorder in service.  The record reflects a 1993 private physician's diagnosis of bipolar disorder.  The Veteran appeared for a VA examination in June 1995.  The examiner noted that the Veteran suffers from personality disorder with mild depression.  Notwithstanding the diagnosis of psychiatric disorder, there is no medical evidence to support that this psychiatric disorder had its onset or is otherwise related to service.

The Board further notes that the Veteran himself, through his statements, is not competent to establish a connection between his bronchitis, chronic obstructive pulmonary disease (COPD), asthma, heart disease to include coronary artery disease, and psychiatric illness and his active service.  The Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more weight to the conclusions of the June 1995, March 2009, and August 2013 VA examiners who concluded that the Veteran's claimed illnesses are less likely than not related to his service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Again, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of bronchitis, chronic obstructive pulmonary disease (COPD), asthma, heart disease to include coronary artery disease, and psychiatric illness, and the benefit of the doubt doctrine is not for application.  See Gilbert, 1 Vet. App. 49; Ortiz, 274 F.3d 1361.  



ORDER

Service connection for bronchitis is denied.

Service connection for chronic obstructive pulmonary disease (COPD) is denied.

Service connection for asthma is denied.

Service connection for heart disease to include coronary artery disease is denied.

New and material evidence having been received; the claim of entitlement to service connection for a psychiatric disorder is reopened.

Service connection for a psychiatric disorder to include bipolar disorder is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


